         Case 1:19-cr-10226-RWZ Document 59 Filed 07/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                       CRIMINAL ACTION NO. 19-CR-10226-RWZ


                             UNITED STATES OF AMERICA

                                             v.

                                   MOUAD NESSASSI


                               MEMORANDUM & ORDER

                                       July 20, 2021

ZOBEL, S.D.J.

       Defendant, Mouad Nessassi, is serving a sentence of imprisonment of 60

months. He has moved for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) based on the conditions of his confinement as a result of the COVID-19

pandemic.

       A motion for compassionate release under § 3582(c)(1)(A) may be granted upon

consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a) and

determination that there are “extraordinary and compelling reasons” to warrant a

sentence reduction. Defendant has the burden of showing that his circumstances justify

the relief he seeks.

       A.     Factors Under 18 U.S.C. § 3553(a)

       Defendant pled guilty to count one, dealing in firearms without a license in

violation of 18 U.S.C. § 922(a)(1)(A) and count three, distributing 28 grams or more of

cocaine base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii). The latter calls for a


                                              1
         Case 1:19-cr-10226-RWZ Document 59 Filed 07/21/21 Page 2 of 2




mandatory minimum sentence of 60 months. Given defendant’s criminal history, the

seriousness of these crimes, and a perceived need to protect the public, the court

imposed a term of imprisonment of 60 months on each count to be served concurrently.

       A reduction of sentence at this stage would undermine each stated purpose of

defendant’s term of imprisonment. Moreover, defendant has served only half of the

mandatory minimum required by statute on count three. The § 3553(a) factors therefore

counsel against release given defendant’s criminal history, the dangerousness of the

offense conduct, and the corresponding need to protect the public.

       B.     Extraordinary and Compelling Reasons

       FCI McDowell, where defendant is incarcerated, currently reports no positive

cases of COVID-19 among inmates. Defendant is fully vaccinated and reports no

underlying health conditions, further reducing his risk of infection and serious illness.

Although he notes the poor conditions of the facility where he was previously confined,

he has proffered no evidence that FCI McDowell is ill equipped to mitigate the

transmission of or to treat the novel coronavirus. “His complaint rather is focused on the

reduced access to educational programs, recreation, and religious worship posed by the

COVID-19 sanitary restrictions . . . . While his concerns are understandable, they are

not ‘extraordinary and compelling.’” United States v. Louis, No. 19-cr-10205-RGS, 2021

WL 822329, at *1 (D. Mass. Feb. 28, 2021).

       The motions for compassionate release (Docket ## 51, 56) are DENIED.



    July 21, 2021                                      /s/ Rya W. Zobel
           DATE                                            RYA W. ZOBEL
                                                  UNITED STATES DISTRICT JUDGE


                                             2
